JS 44 (Rev. 10/20)                 Case 2:20-cv-06281-MMB
                                                     CIVILDocument 1 Filed 12/14/20 Page 1 of 35
                                                          COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
Caroline Henrich                                                                                              Henkels & McCoy, Inc., Henkels & McCoy Group, Inc.,
                                                                                                              H&M Shared Services, Inc., T.Roderick Henkels
    (b)   County of Residence of First Listed Plaintiff                Chester County                          County of Residence of First Listed Defendant              Montgomery County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)

Rahul Munshi, Esq., Console Mattiacci Law, LLC
1525 Locust Street, 9th Fl., Philadelphia, PA 19102
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                           of Business In This State

    2   U.S. Government                      4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                      Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                         Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                    PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                      365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product                  Product Liability         690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability                    367 Health Care/                                                                                     400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &                  Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                          Personal Injury                                                 820 Copyrights                   430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’                Product Liability                                               830 Patent                       450 Commerce
    152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
         Student Loans                   340 Marine                            Injury Product                                                      New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product                    Liability                                                       840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment               Liability                   PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle                 370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle                 371 Truth in Lending              Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability             380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal                    Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                        385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -                 Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                             Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights            Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                        463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment       ✖   442 Employment                    510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                          Sentence                                                            or Defendant)                896 Arbitration
    245 Tort Product Liability               Accommodations                530 General                                                        871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -        535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment                    Other:                        462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -        540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                             Other                         550 Civil Rights                  Actions                                                                State Statutes
                                         448 Education                     555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                                Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                  (specify)                 Transfer                          Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             42 U.S.C. §2000e, et seq. (“Title VII”), 43 P.S. § 951, et seq. (“PHRA”)
VI. CAUSE OF ACTION                          Brief description of cause:
                                              Plaintiff was subjected to a hostile work environment and discriminated against because of her sex.
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                            in excess of $75,000                           JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                             JUDGE                                                                DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
12/14/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                    JUDGE                           MAG. JUDGE
                            Case 2:20-cv-06281-MMB
                                               UNITED Document   1 Filed
                                                      STATES DISTRICT    12/14/20 Page 2 of 35
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                          Avondale, PA 19311
Address of Plaintiff: ______________________________________________________________________________________________
                                                985 Jolly Road, Blue Bell, PA 19422
Address of Defendant: ____________________________________________________________________________________________
                                                              985 Jolly Road, Blue Bell, PA 19422
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      12/14/2020
DATE: __________________________________                     __________________________________________                                    307548
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

                Rahul Munshi
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


      X       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:
      X       Relief other than monetary damages is sought.


      12/14/2020
DATE: __________________________________                     __________________________________________                                    307548
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
             Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 3 of 35
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM
   Caroline Henrich                                :                         CIVIL ACTION
                                                   :
                        v.                         :
                                                   :
   Henkels & McCoy, Inc., Henkels & McCoy :                                  NO.
   Group, Inc., H&M Shared Services, Inc., and
   T. Roderick Henkels
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( X)


12/14/2020                                                          Plaintiff, Caroline Henrich
Date                               Attorney-at-law                       Attorney for
 215-545-7676                   215-814-8920                          munshi@consolelaw.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
         Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 4 of 35




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________
                                     :
CAROLINE HENRICH                     :
Avondale, PA 19311                   :
                                     :
                         Plaintiff,  :
                                     :   CIVIL ACTION NO.
              v.                     :
                                     :
HENKELS & MCCOY, INC.                :   JURY TRIAL DEMANDED
985 Jolly Road                       :
Blue Bell, PA 19422                  :
                                     :
              and                    :
                                     :
HENKELS & MCCOY GROUP, INC.          :
985 Jolly Road                       :
Blue Bell, PA 19422                  :
                                     :
              and                    :
                                     :
H&M SHARED SERVICES, INC.            :
985 Jolly Road                       :
Blue Bell, PA 19422                  :
                                     :
              and                    :
                                     :
T. RODERICK HENKELS                  :
Philadelphia, PA 19118               :
                                     :
                         Defendants. :
________________________________     :

                                          COMPLAINT

   I. INTRODUCTION

       Plaintiff, Caroline Henrich, brings this action against her former employers: Henkels &

McCoy, Inc.; Henkels & McCoy Group, Inc.; and H&M Shared Services, Inc. (collectively,

“HM Defendants”), and T. Roderick Henkels (“Defendant Henkels”), a Philadelphia County

resident, in his individual capacity as an aider and abettor of discrimination and retaliation.


                                                  1
           Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 5 of 35




          An accomplished and seasoned attorney, Plaintiff served as Vice President and General

Counsel for H&M Defendants.           After experiencing a hostile work environment and sex

discrimination in the workplace – and observing other females employees enduring the same –

Plaintiff raised complaints to Defendant Henkels and other executive-level members of H&M

Defendants, a male-dominated entity that embraced a sex-discriminatory and retaliatory culture.

Thereafter, Defendants retaliated against Plaintiff by subjecting her to further hostile conduct,

including sex-discriminatory comments and conduct, and ultimately terminated her employment

within days of her again complaining of the continuing harassment, discrimination, and

retaliation that she faced.

          Plaintiff was subjected to a hostile work environment and discriminated against because

of her sex in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§2000e, et seq. (“Title VII”) and the Pennsylvania Human Relations Act, as amended, 43 P.S.

§951, et seq. (“PHRA”). Plaintiff was further retaliated against in violation of these statutes by

being subjected to a retaliatory hostile work environment and having her employment terminated

for complaining about sex discrimination and retaliation. Plaintiff seeks all damages, including

economic loss, compensatory, and punitive damages, and all other relief under applicable federal

and state law as this Court deems appropriate.

    II.        PARTIES

          1.     Plaintiff, Caroline Henrich, is a female individual and citizen of the

Commonwealth of Pennsylvania.

          2.     H&M Defendants are an infrastructure construction, design, and engineering

contracting company with a principal place of business in Blue Bell, Pennsylvania. A nationwide

contracting firm, H&M Defendants operate more than fifty (50) offices across the United States.



                                                 2
         Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 6 of 35




       3.      H&M Defendants are engaged in an industry affecting interstate commerce and

regularly conduct business in the Commonwealth of Pennsylvania.

       4.      At all times material hereto, H&M Defendants employed more than fifteen (15)

individuals.

       5.      At all times material hereto, H&M Defendants have acted as “employers” within

the meaning of the statutes which form the basis of this matter.

       6.      At all times material hereto, Plaintiff was an “employee” of H&M Defendants

within the meaning of the statutes which form the basis of this matter.

       7.      At all times material hereto, H&M Defendants have had integrated operations,

have had shared ownership, have had common management, and have had centralized control of

their employment matters.

       8.      At all times material hereto, H&M Defendants have acted as a single employer,

joint employers, and/or alter egos.

       9.      The operations of H&M Defendants are substantively consolidated.

       10.     For example, all senior management employees of H&M Defendants share the

same email handle (@henkels.com).

       11.     Defendant T. Roderick Henkels serves H&M Defendants as Chairman, President,

and Chief Executive Officer of Defendant Henkels & McCoy Group, Inc.

       12.     Defendant Henkels has acted as an aider and abettor of discrimination and

retaliation within the meaning of the PHRA.

       13.     At all times material hereto, Defendants acted by and through their authorized

agents, servants, and/or employees acting within the course and scope of their employment with

H&M Defendants and in furtherance of H&M Defendants’ businesses.



                                                 3
            Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 7 of 35




    III.         JURISDICTION AND VENUE

           14.     The causes of action which form the basis of this matter arise under Title VII and

the PHRA.

           15.     The District Court has jurisdiction over Count I (Title VII) pursuant to 42 U.S.C.

§2000e-5 and 28 U.S.C. §1331.

           16.     The District Court has supplemental jurisdiction over Count II (PHRA) and Count

III (PHRA) pursuant to 28 U.S.C. §1367.

           17.     Venue is proper in the District Court under 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred within this District.

           18.     On or about July 3, 2019, Plaintiff filed a Complaint of Discrimination with the

Pennsylvania Human Relations Commission (“PHRC”), and dual-filed with the Equal

Employment Opportunity Commission (“EEOC”), complaining of the acts of discrimination and

retaliation alleged herein. Attached hereto, incorporated herein and marked as Exhibit 1 is a true

and correct copy of the Complaint of Discrimination.

           19.     On or about September 16, 2020, the EEOC issued to Plaintiff a Notice of Right

to Sue. Attached hereto, incorporated herein and marked as Exhibit 2 is a true and correct copy

of that notice.

           20.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

    IV.          FACTUAL ALLEGATIONS

           21.     Plaintiff is a licensed attorney admitted to practice law in the Commonwealth of

Pennsylvania.

           22.     Plaintiff obtained her undergraduate degree from the University of Michigan and



                                                    4
         Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 8 of 35




her law degree from the University of Pittsburgh. She also obtained an LLM in Environmental

Law from Pace University School of Law.

        23.    Plaintiff commenced employment with H&M Defendants in or around December

2014.

        24.    Plaintiff’s served as Vice President and General Counsel for H&M Defendants.

        25.    Her job duties included managing and integrating best practices around

contractual risk, managing all litigation, and ensuring regulatory compliance.

        26.    In 2016, Plaintiff earned the GC Impact Award from The Legal Intelligencer in

connection with her leadership as General Counsel of H&M Defendants.

        27.    At the time of the termination of her employment in 2019, Plaintiff reported

directly to J. Daniel Pigott, Jr. (male), who served H&M Defendants as Senior Vice President

and Chief Administrative Officer of Defendant Henkels & McCoy Group, Inc. and President of

Defendant H&M Shared Services, Inc.

        28.    Mr. Pigott reported directly to Defendant T. Roderick Henkels (male).

        29.    During Plaintiff’s tenure, H&M Defendants had an underrepresentation of female

employees, particularly female employees in high-ranking positions.

        30.    By way of example, for the vast majority of Plaintiff’s tenure with H&M

Defendants, of the ten (10) members of H&M Defendants’ Leadership Team, nine (9)

individuals were male, with Plaintiff being the only female member.

        31.    Out of the substantial number employees of H&M Defendants with the title of

Vice President, Plaintiff was only one (1) of two (2) female individuals with that title.

        32.    Plaintiff was further the only female member of H&M Defendants’ Business

Integrity Committee.



                                                  5
         Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 9 of 35




       33.    On or around October 6, 2016, Plaintiff complained of sex discrimination to Mr.

Pigott and Michael Cox (male) – Chief Information Officer of Defendant H&M Shared Services,

Inc.

       34.    Plaintiff complained to Mr. Pigott and Mr. Cox that, in a recent meeting, male

executive employees blatantly ignored the female employees present. The three (3) female

employees in attendance at the meeting were not permitted to speak, but the male employees did

speak and dominated the conversation.

       35.    Plaintiff engaged in protected activity by complaining of sex discrimination to

Mr. Pigott and Mr. Cox on or around October 6, 2016.

       36.    Natalie Moore (female), Director of Marketing, who was one (1) of the female

employees present at the above-referenced meeting, also complained of sex discrimination at

H&M Defendants.

       37.    Plaintiff informed Mr. Pigott – who was Ms. Moore’s direct supervisor – about

Ms. Moore’s complaint of sex discrimination.

       38.    On or around July 12, 2017, H&M Defendants terminated Ms. Moore’s

employment.

       39.    H&M Defendants’ stated reason for terminating Ms. Moore’s employment was

“position elimination.” Ms. Moore’s job duties and responsibilities were not eliminated, but

rather they were assigned to an employee who did not complain of discrimination at H&M

Defendants.

       40.    After her termination, Ms. Moore complained that H&M Defendants terminated

her employment because of her sex and/or her complaint of sex discrimination.

       41.    Plaintiff urged H&M Defendants to conduct an analysis utilizing external counsel



                                               6
        Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 10 of 35




to determine whether Ms. Moore was terminated because of her sex and/or her complaint of sex

discrimination, but Plaintiff’s recommendations were rebuffed.

       42.     Plaintiff told David Lamoreaux (male), Vice President of Human Resources

(“HR”) at Defendant Henkels & McCoy Group, Inc., that, if Ms. Moore filed suit against H&M

Defendants and Plaintiff was deposed, she would testify honestly about Plaintiff’s own

complaint of sex discrimination.

       43.     Shortly thereafter, in or around August 2017, Mr. Lamoreaux told Plaintiff to

“stop with the girl power.”

       44.     Mr. Lamoreaux further stated to Plaintiff in this meeting that H&M Defendants

may have to stop hiring or promoting women.

       45.     Plaintiff was offended by Mr. Lamoreaux’s comments, and she understood Mr.

Lamoreaux’s comments to be discriminatory based on her sex and retaliatory based on Plaintiff’s

previous complaint of sex discrimination.

       46.     Plaintiff informed Mr. Pigott about Mr. Lamoreaux’s discriminatory and

offensive sex-based comments.

       47.     However, H&M Defendants failed to take any remedial or preventative action

following Plaintiff’s sex discrimination complaints.

       48.     On October 16, 2017, an African-American female employee complained to

Defendant Henkels that she felt discriminated against in the workplace and retaliated against for

raising her concerns.

       49.     After Defendant Henkels shared this individual’s complaint with Plaintiff and Mr.

Pigott, Plaintiff wrote to Mr. Pigott on October 18, 2017 that this individual’s complaint of

discrimination was a common theme throughout H&M Defendants. Plaintiff stated to Mr. Pigott



                                                7
         Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 11 of 35




that “[p]rotected classes continue to come forward in all HMG companies with complaints” and

that investigations and plans to prevent retaliation were critical.

       50.     Plaintiff concluded her October 18, 2017 email to Mr. Pigott by stating: “From

my perspective, if as the senior female in the company I am subject to name calling and bullying,

then I am concerned for other protected classes especially women.”

       51.     Plaintiff engaged in protected activity by complaining of sex discrimination and

retaliation in her October 18, 2017 email to Mr. Pigott.

       52.     Mr. Pigott responded to Plaintiff by telling her to stop emailing him.

       53.     Again, H&M Defendants failed to take any remedial or preventative action

following Plaintiff’s sex discrimination complaints.

       54.     Following Plaintiff’s complaints, Defendant Henkels informed Plaintiff that he

removed her from her position as Chairperson of the Business Integrity Committee.

       55.     Defendants removed Plaintiff from this role because of her sex and/or her

complaints of discrimination and retaliation.

       56.     On or around January 8, 2018, Plaintiff complained in writing to Defendant

Henkels that she was being subjected to sex discrimination.

       57.     As a result, Defendants hired attorney Andrea Kramer to conduct an investigation

into Plaintiff’s sex discrimination complaints.

       58.     Plaintiff and Ms. Kramer met briefly on January 9, 2018.

       59.     On January 10, 2018, Plaintiff sent an email to Ms. Kramer further describing the

sex discrimination and retaliation she had faced in the workplace at H&M Defendants.

       60.     Specifically, Plaintiff wrote to Ms. Kramer: “First I want to make clear that I

believe several comments and actions towards me were discriminatory due to my gender and



                                                  8
        Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 12 of 35




then there has been subsequent retaliation.”

       61.     Plaintiff further described various sex-based discriminatory comments she

received in the workplace, including Mr. Lamoreaux’s comment regarding “girl power” and a

castigation of females as “emotional.”

       62.     Plaintiff expressed to Ms. Kramer that she feared further retaliation for raising

complaints, and that she wanted this discriminatory, retaliatory, and bullying behavior at H&M

Defendants to cease.

       63.     On January 31, 2018, Plaintiff complained to the members of H&M Defendants’

Audit Committee (Mr. Lamoreaux, Director of HR Herbert Jackson (male), and Vice President

of Finance Joseph Paulits (male)) in writing about the culture of sex discrimination at H&M

Defendants.

       64.     Specifically, Plaintiff recounted the numerous complaints of sex discrimination

raised by various female employees of H&M Defendants, including Plaintiff’s own allegations.

Plaintiff implored the group to analyze these issues to understand “why there are so many issues

of alleged gender discrimination” at H&M Defendants.

       65.     Also on January 31, 2018, Plaintiff wrote to Ms. Kramer regarding the numerous

allegations of sex discrimination raised by female workers at H&M Defendants.           Plaintiff

concluded her email to Ms. Kramer by stating that her “recommendation and proposed solution

is that we acknowledge there are issues within these companies and work to resolve them rather

than cover them up, bully, intimidate and retaliate against women who raise good faith legal

concerns.”

       66.     In or around February 2018 Defendant Henkels and Ms. Kramer met with

Plaintiff to tell her dismissively that the investigation was concluded and there had been no



                                               9
         Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 13 of 35




adverse action taken against Plaintiff.

       67.     On multiple occasions, Defendant Henkels and Mr. Lamoreaux indicated to

Plaintiff that she should stop complaining if she wanted to remain employed by H&M

Defendants.

       68.     Plaintiff understood these comments to be discriminatory and retaliatory based on

Plaintiff’s complaints of sex discrimination.

       69.     On or around September 10, 2018, in a meeting among Plaintiff, Defendant

Henkels, and outside counsel (via telephone), Plaintiff raised the issue of reporting related to Ms.

Moore’s previous complaint of sex discrimination and retaliation, as she believed it related to the

business of the Audit Committee.

       70.     Defendant Henkels asked Plaintiff, in an angry and aggressive tone, if Plaintiff

was done talking about this situation. Defendant Henkels then handed Plaintiff a piece of paper

and instructed Plaintiff to write, sign, and date a declaration that she was done speaking about

this matter, and that Plaintiff was “of sound mind and body.”

       71.     Plaintiff had never seen Defendant Henkels treat or speak to a male employee in

this inappropriate and aggressive way.

       72.     After this meeting concluded, Plaintiff complained to Defendant Henkels about

his treatment of her.

       73.     Plaintiff also complained in writing to Mr. Jackson, recapping Defendant

Henkels’ conduct during the September 10, 2018 meeting, and stating that Defendant Henkels’

actions towards Plaintiff constituted a continued hostile work environment and retaliation against

Plaintiff for raising complaints of sex discrimination.

       74.     On September 12, 2018, Plaintiff again complained to Mr. Lamoreaux and Mr.



                                                 10
        Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 14 of 35




Jackson of HR that “men and women are treated differently in this company.”                 Plaintiff

explained in this email that female leaders in the company – including but not limited to Plaintiff

herself – were being discriminated against and stymied by male executives with regard to their

management of their teams.

       75.     Thereafter, Defendants again engaged Ms. Kramer to investigate Plaintiff’s

complaints of discrimination and retaliation.

       76.     Prior to meeting with Ms. Kramer, Plaintiff was advised that Ms. Kramer would

likely conclude that the situation at H&M Defendants was merely a “personality conflict.”

Plaintiff complained to Mr. Pigott that she believed that based on this comment, Ms. Kramer

would not be objective in her investigation. Mr. Pigott disregarded Plaintiff’s concerns.

       77.     Plaintiff met with Ms. Kramer numerous times over the next several weeks and

further complained of sex discrimination and retaliation at H&M Defendants.

       78.     On October 23, 2018, Ms. Kramer informed Plaintiff that she had completed her

written report on her findings from her investigation, which she submitted to H&M Defendants.

Ms. Kramer stated to Plaintiff her conclusion that she “found no offensive gender-based

comments or conduct,” “no adverse action” against Plaintiff, and “no gender-biased Company

culture.”

       79.     Plaintiff wrote to Ms. Kramer, among other things, that she disagreed with Ms.

Kramer’s findings.

       80.     In or around December 2018, in a meeting with Defendant Henkels and Mr.

Pigott, Plaintiff received her annual performance review for 2018. Defendant Henkels scored

Plaintiff a 2.8 out of five (5), and Mr. Pigott scored Plaintiff a three (3) out of five (5) overall

rating. These marks were the lowest scores that Plaintiff had ever received on a performance



                                                11
         Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 15 of 35




evaluation during her tenure with H&M Defendants.

        81.     In the 2018 review, Defendant Henkels commented that “people do not trust what

you are saying.”

        82.     After Plaintiff complained of sex discrimination and retaliation to and about

Defendant Henkels, she began receiving lower performance evaluations scores.

        83.     For example, for 2015, Plaintiff received an overall score of 3.9 out of five (5)

from H&M Defendants. In the evaluation, Defendant Henkels commented that Plaintiff had

done an “excellent job” – especially compared to her predecessor – and that her “can do” attitude

was refreshing and appreciated by the executive team. Defendant Henkels further remarked that

Plaintiff had embraced, and was far along, the High Performance Team (“HPT”) scale, which

was a set of tools and techniques for process improvement utilized by H&M Defendants.

        84.     In 2016, Plaintiff received an overall score of four (4) out of five (5). In addition

to numerous laudatory comments about Plaintiff’s work performance, Mr. Pigott remarked that

Plaintiff was “an important part of the team and a pleasure to work with.”

        85.     In 2017, after Plaintiff complained in connection with Ms. Moore’s termination,

Plaintiff received an overall score of 3.5 out of (5). H&M Defendants also scored Plaintiff with

a two (2) out of five (5) for her leadership skills.

        86.     Plaintiff responded to Defendant Henkels and Mr. Pigott in writing regarding her

2018 performance evaluation, referencing her prior complaints of sex discrimination and

retaliation and requesting that she be held to the same standards as her male comparators.

Plaintiff further stated that she should not be retaliated against for her sex discrimination

complaints.

        87.     Plaintiff also complained to Mr. Jackson and Mr. Lamoreaux regarding her 2018



                                                   12
           Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 16 of 35




performance evaluation, advising them in writing that she believed she was being “subjected to

different treatment due to gender and having made a complaint.”

          88.   Mr. Lamoreaux responded by discouraging Plaintiff from filing another internal

complaint of discrimination and retaliation, as that action would be contrary to the “reset” he

believed would be happening between Plaintiff and H&M Defendants.

          89.   In February 2019, Plaintiff raised a concern with Mr. Pigott that she was being

required to make certain field visits that her male colleagues were not required to make. Plaintiff

wrote to Mr. Pigott on February 18, 2019: “As the only female executive in HMG and having

recently made complaints regarding gender, I am extremely uncomfortable with the differing

treatment that was clear in my review and moving forward thereafter.”

          90.   In response, on February 27, 2019, Mr. Pigott wrote to Plaintiff: “I take exception

to your continuing insinuations that I treat personnel differently based on gender or any other

basis.”

          91.   On or around May 10, 2019, after Mr. Pigott provided false and unwarranted

criticism regarding the legal department budget, Plaintiff again complained of sex discrimination

and retaliation, including being subjected to a hostile work environment because of her sex and

her complaints of sex discrimination.

          92.   Only days later, on May 16, 2019, in a meeting with Defendant Henkels and Mr.

Lamoreaux, Plaintiff was notified that H&M Defendants were terminating her employment as

General Counsel and Vice President.

          93.   The stated reason for Plaintiff’s termination was that her personal values

conflicted with her position at H&M Defendants.

          94.   Defendants’ stated reason for Plaintiff’s termination is false and pretext for sex



                                                13
        Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 17 of 35




discrimination and/or retaliation.

       95.     Upon information and belief, Defendants assigned Plaintiff’s job duties to male

and non-complaining employees. Plaintiff was more qualified and experienced to perform her

position than the male and non-complaining employees who have been assigned her job duties.

       96.     Plaintiff’s sex was a motivating and/or determinative factor in Defendants’

discriminatory treatment of Plaintiff, in the creation of the hostile work environment to which

Plaintiff was subjected, and in the termination of Plaintiff’s employment.

       97.     Plaintiff’s complaining of discrimination and a hostile work environment was a

motivating and/or determinative factor in Defendants’ retaliatory treatment of Plaintiff, in the

creation of a retaliatory hostile work environment to which Plaintiff was subjected, and in the

termination of Plaintiff’s employment.

       98.     Defendants failed to prevent or address the harassing, discriminatory, and

retaliatory conduct referred to herein and further failed to take corrective and remedial measures

to make the workplace free of harassing, discriminatory, and retaliatory conduct.

       99.     The conduct of Defendants, as set forth above, was severe and/or pervasive

enough to make a reasonable person believe that the conditions of employment are altered and

the working environment is hostile or abusive.

       100.    The retaliatory actions taken against Plaintiff after she complained of

discriminatory conduct would have discouraged a reasonable employee from complaining of

discrimination.

       101.    As a direct and proximate result of the discriminatory and retaliatory conduct of

Defendants, Plaintiff has in the past incurred, and may in the future incur, a loss of earnings

and/or earning capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of



                                                 14
         Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 18 of 35




self-esteem, mental anguish, and loss of life’s pleasures, the full extent of which is not known at

this time.

        102.    The conduct of Defendants, as set forth above, was outrageous under the

circumstances, was done by and with the knowledge of upper management and warrants the

imposition of punitive damages against Defendants.

        103.     The conduct of Defendants, as set forth above, was willful and intentional.

                     COUNT I (TITLE VII) AS TO H&M DEFENDANTS

        104.    Plaintiff incorporates herein by reference paragraphs 1 through 103 above, as if

set forth herein in their entirety.

        105.    By committing the foregoing acts of harassment, discrimination and retaliation

against Plaintiff on the basis of Plaintiff’s sex, H&M Defendants have violated Title VII.

        106.    Said violations were willful and intentional and warrant the imposition of punitive

damages.

        107.    As a direct and proximate result of H&M Defendants’ violation of Title VII,

Plaintiff has suffered the damages and losses set forth herein.

        108.    Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of H&M Defendants’ unlawful acts unless and until this Court

grants the relief requested herein.

        109.    No previous application has been made for the relief requested herein.

                        COUNT II (PHRA) AS TO H&M DEFENDANTS

        110.    Plaintiff incorporates herein by reference paragraphs 1 through 109 above, as if

set forth herein in their entirety.

        111.    H&M Defendants, by          committing the foregoing acts of harassment,



                                                 15
         Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 19 of 35




discrimination, and retaliation, have violated the PHRA.

        112.    As a direct and proximate result of H&M Defendants’ violations of the PHRA,

Plaintiff has sustained the injuries, damages and losses set forth herein.

        113.    Plaintiff is now suffering and will continue to suffer irreparable injuries and

monetary damages as a result of H&M Defendants’ unlawful acts unless and until the Court

grants the relief requested herein.

        114.    No previous application has been made for the relief requested herein.

                     COUNT III (PHRA) AS TO DEFENDANT HENKELS

        115.    Plaintiff incorporates herein by reference paragraphs 1 through 114 above, as if

set forth herein in their entirety.

        116.    Defendant Henkels aided and abetted H&M Defendants’ discrimination and

retaliation against Plaintiff by subjecting her to a hostile work environment and ultimately

terminating Plaintiff’s employment.

        117.    Defendant Henkels, by committing the foregoing acts of harassment,

discrimination, and retaliation, has violated the PHRA.

        118.    As a direct and proximate result of Defendant Henkels’ violations of the PHRA,

Plaintiff has sustained the injuries, damages, and losses set forth herein.

        119.    Plaintiff is now suffering and will continue to suffer irreparable injuries and

monetary damages as a result of Defendant Henkels’ unlawful acts unless and until the Court

grants the relief requested herein.

        120.    No previous application has been made for the relief requested herein.




                                                 16
         Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 20 of 35




                                              RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff, Caroline Henrich, and against H&M Defendants and Defendant Henkels. Plaintiff

seeks damages and legal and equitable relief in connection with Defendants’ improper conduct,

and specifically prays that the Court grant the following relief to the Plaintiff by:

    a) declaring the acts and practices complained of herein to be in violation of Title VII;

    b) declaring the acts and practices complained of herein to be in violation of the PHRA;

    c) enjoining and permanently restraining the violations alleged herein;

    d) entering judgment against Defendants in favor of Plaintiff in an amount to be

        determined;

    e) awarding compensatory damages to Plaintiff to make Plaintiff whole for all past and

        future lost earnings, benefits and earnings capacity which Plaintiff has suffered and will

        continue to suffer as a result of Defendants’ discriminatory and unlawful misconduct;

    f) awarding compensatory damages to Plaintiff for past and future emotional upset, mental

        anguish, humiliation, loss of life’s pleasures and pain and suffering, which Plaintiff has

        suffered or may suffer as a result of Defendants’ improper conduct;

    g) awarding punitive damages to Plaintiff under Title VII;

    h) awarding Plaintiff such other damages as are appropriate under Title VII and the PHRA;

    i) awarding Plaintiff the costs of suit, expert fees and other disbursements, and reasonable

        attorneys’ fees; and,




                                                  17
       Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 21 of 35




   j) granting such other and further relief as this Court may deem just, proper, or equitable

       including other equitable and injunctive relief providing restitution for past violations

       and preventing future violations.



                                                   CONSOLE MATTIACCI LAW, LLC


Dated: December 14, 2020                           By:    _________________________
                                                          Rahul Munshi
                                                          1525 Locust Street, 9th Floor
                                                          Philadelphia, PA 19102
                                                          munshi@consolelaw.com
                                                          215-545-7676
                                                          215-814-8920 (fax)

                                                          Attorneys for Plaintiff,
                                                          Caroline Henrich




                                              18
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 22 of 35




                    Exhibit 1
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 23 of 35
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 24 of 35
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 25 of 35
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 26 of 35
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 27 of 35
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 28 of 35
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 29 of 35
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 30 of 35
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 31 of 35
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 32 of 35
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 33 of 35
Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 34 of 35




                    Exhibit 2
                           Case 2:20-cv-06281-MMB Document 1 Filed 12/14/20 Page 35 of 35
 EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Caroline Henrich                                                              From:    Philadelphia District Office
                                                                                               801 Market Street
        Avondale, PA 19311                                                                     Suite 1000
                                                                                               Philadelphia, PA 19107




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Kurt Jung,
 17F-2020-61504                                          State, Local and Tribal Program Manager                       (267) 589-9749
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                          On behalf of the Commission




                                                                                                                              9/16/2020

 Enclosures(s)                                                         Jamie R. Williamson,                                   (Date Mailed)
                                                                         District Director
 cc:           Caroline Henrich

               Rahul Munshi Esq.
               (Charging Party Attorney)

               Henkels & McCoy, Inc.; H&M Shared Services
               Human Resources Manager
